DETAILED ACTION
	This is in response to the claims filed on 08/09/2021. Claims 1 and 3-6 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 08/09/2021 have been entered. Claims 1 and 3-6 remain pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Wheeler on 08/19/2021 and 08/23/2021.
Amend claim 1:
A lumen maintenance catheter for vascular suture, the catheter comprising: an integrally formed solid shaft having flexibility, the shaft being formed by injection-molding a same material; and a bulging part disposed at a distal end of the shaft and bulging in a radial direction of the shaft, wherein the shaft includes a small diameter portion on a distal end side, a large diameter portion on a rear end side, and an inclined portion disposed between the small diameter portion and the large diameter portion, the large diameter portion is larger in diameter than the small diameter portion, the small diameter portion and the large diameter portion are connected by the inclined portion which is continuously inclined so that a diameter of the shaft increases toward the rear end side, a rigidity of the shaft increases as the diameter of the shaft increases, half or more of a total length of the shaft is and the large diameter portion has a constant diameter large diameter portion having a large diameter portion.
REASONS FOR ALLOWANCE
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a lumen maintenance catheter for vascular suture comprising an integrally formed solid shaft having flexibility, half or more of a total length of the shaft being occupied by the small diameter portion, the small diameter portion having a constant diameter, and the large diameter portion having a constant diameter, in combination with the remaining limitations of the claims. The closest prior art is Nauman (US 2016/0158529) which discloses the limitations of claim 1 but is silent regarding the small diameter portion having a constant diameter, the large diameter portion having a constant diameter, and the small diameter portion and the large diameter portion being connected by the inclined portion which is continuously inclined. In response to applicant’s remarks dated 08/09/2021, it is noted that Nauman discloses that 76 and 78 of the shaft can be permanently coupled (Paragraphs [0043]) and it is contemplated they be made of the same material (Paragraph [0042] discloses 76 can be stainless steel and paragraph [0043] discloses 78 can be stainless steel). Although Nauman does not disclose forming the shaft by injection molding a same material, it would have been obvious to one of ordinary skill in the art to do so. Regardless, the claims as amended in the examiner’s amendment distinguish over the prior art for the reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.